Exhibit 10.9

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into as of May 29, 2018 (the “Effective Date”), by and between Kiniksa
Pharmaceuticals Corp., a Delaware corporation (the “Company”), and John F.
Paolini (the “Employee”).

 

WHEREAS, the operations of the Company and its Affiliates (as defined below) are
a complex matter requiring direction and leadership in a variety of arenas;

 

WHEREAS, the Employee is currently serving as the Company’s Senior Vice
President and Chief Medical Officer and possesses certain experience and
expertise that qualify Employee to provide the direction and leadership required
by the Company and its Affiliates;

 

WHEREAS, the Company and the Employee are party to an Employment Agreement dated
as of November 1, 2016 (the “Original Agreement”); and

 

WHEREAS, the Company and the Employee wish to amend and restate the Original
Agreement in accordance with the terms and conditions set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
Company and Employee hereby agree:

 

1.                                      Definitions.  Words or phrases that are
initially capitalized or are within quotation marks shall have the meanings
provided in this Section and as provided elsewhere herein. For purposes of this
Agreement, the following definitions apply:

 

(a)                                 “Affiliates” shall mean all persons and
entities directly or indirectly controlling, controlled by or under common
control with the Company, where control may be by management authority, contract
or equity interest.

 

(b)                                 “Cause” shall mean:

 

(i)                                     The Employee’s gross negligence or
willful misconduct in performance of Employee’s duties to the Company, where
such gross negligence or willful misconduct has resulted in or reasonably could
result in material damage to the Company or any of its Affiliates or successors;
or

 

(ii)                                  The Employee’s commission of any act of
fraud, embezzlement or professional dishonesty with respect to the business of
the Company or any of its Affiliates; or

 

(iii)                               The Employee’s commission of a felony or
crime involving moral turpitude; or

 

(iv)                              The Employee’s material breach of any
provision of this Agreement or any other written agreement between Employee and
the Company; or

 

(v)                                 The Employee’s failure to comply with lawful
directives of the Company, which has caused or which reasonably could cause
damage to the Company or any of its Affiliates or successors.

 

SVP

 

--------------------------------------------------------------------------------


 

(c)                                  “Change in Control” shall mean:

 

(i)                                     a sale of all or substantially all of
the Parent’s assets; or

 

(ii)                                  any merger, consolidation or other
business combination transaction of the Parent with or into another corporation,
entity or person, other than a transaction in which the holders of at least a
majority of the shares of voting capital shares of the Parent outstanding
immediately prior to such transaction continue to hold (either by such shares
remaining outstanding or by their being converted into shares of voting capital
stock of the surviving entity) a majority of the total voting power represented
by the shares of voting capital stock of the Parent (or the surviving entity)
outstanding immediately after such transaction; or

 

(iii)                               the direct or indirect acquisition
(including by way of a tender or exchange offer) by any person, or persons
acting as a group, of beneficial ownership or a right to acquire beneficial
ownership of shares representing a majority of the voting power of the then
outstanding shares of capital shares of the Parent.  Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur:

 

(A)                               on account of the acquisition of shares of
voting capital stock by any institutional investor or any affiliate thereof or
any other person, or persons acting as a group, that acquires the Parent’s
shares of voting capital shares in a transaction or series of related
transactions that are primarily a private financing transaction for the Parent,
or

 

(B)                               solely because the level of ownership held by
any institutional investor or any affiliate thereof or any other person, or
persons acting as a group (the “Subject Person”), exceeds the designated
percentage threshold of the outstanding voting capital shares as a result of a
repurchase or other acquisition of voting capital shares by the Parent reducing
the number of shares outstanding, provided that if a Change in Control would
occur (but for the operation of this sentence) as a result of the acquisition
voting capital shares by the Parent, and after such share acquisition, the
Subject Person becomes the owner of any additional voting capital shares that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting capital shares owned by such Subject
Person over the designated percentage threshold, then a Change in Control shall
be deemed to occur.

 

(d)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and the rules and regulations promulgated thereunder.

 

(e)                                  “Employee Benefit Plan” shall have the
meaning ascribed to such term in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended.

 

(f)                                   “Confidential Information and
Non-Competition Agreement” shall mean the Employee Proprietary
Information, Inventions Assignment, Non-Competition and Non-Solicitation
Agreement between the Employee and Company dated as of August 15, 2016.

 

(g)                                  “Parent” shall mean the Company’s parent
entity, Kiniksa Pharmaceuticals, Ltd., a Bermuda exempted company.

 

(h)                                 “Parent Board” shall mean the board of
directors of the Parent.

 

2

--------------------------------------------------------------------------------


 

(i)                                     “Person” shall mean an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any of its Affiliates.

 

2.                                      Acceptance and Term.  Subject to the
terms and conditions set forth in this Agreement, the Company hereby offers, and
the Employee hereby accepts, continuing employment on an at-will basis.  Subject
to earlier termination as hereinafter provided, the Employee’s employment shall
continue until terminated pursuant to Section 5 hereof (the “Term”).

 

3.                                      Position, Duties and Responsibilities.

 

(a)                                 During the Term, the Employee shall
initially serve the Company as its Senior Vice President and Chief Medical
Officer, and shall initially report to the Chief Operating Officer of the
Company.  During the Term, the Employee shall be employed by the Company on a
full-time basis and shall perform the duties and responsibilities of Employee’s
position.

 

(b)                                 During the Term, the Employee shall devote
Employee’s full business time and Employee’s best efforts, business judgment,
skill and knowledge exclusively to the advancement of the business and interests
of the Company and its Affiliates and to the discharge of Employee’s duties and
responsibilities hereunder.  During the Term, the Employee shall not engage in
any other business activity or serve in any industry, trade, professional,
governmental or academic position unless Employee first has obtained consent
from the Chief Executive Officer of the Company.

 

(c)                                  Immediately upon termination of Employee’s
employment with the Company for any reason, Employee will be deemed to resign
any and all positions held by Employee, whether as an officer or director of the
Company, the Parent or any Affiliate of the Company, or as a member of any
committees thereof.

 

4.                                      Compensation and Benefits.  As
compensation for all services performed by the Employee during the Term and
subject to the Employee’s performance of Employee’s duties and obligations to
the Company and its Affiliates, pursuant to this Agreement or otherwise, the
Company shall provide the Employee with the following compensation and benefits:

 

(a)                                 Base Salary.  The Company shall pay the
Employee an annual base salary of $420,000, payable in accordance with the
Company’s standard payroll practices and procedures and subject to change from
time-to-time in the Company’s sole discretion (such base salary, as from
time-to-time changed, the “Base Salary”).

 

(b)                                 Discretionary Bonus Compensation.  During
the Term, the Employee shall be eligible to receive an annual cash bonus
(“Discretionary Annual Bonus”) with a target level of 30% of Employee’s Base
Salary (the “Target Bonus”). The applicable performance goals shall be
determined by the Company as soon as practicable at the beginning of each
calendar year.  The actual Discretionary Annual Bonus for each calendar year, if
any, shall be determined in the sole and absolute discretion of the Company and
shall be paid to Employee no later than March 15th of the calendar year
immediately following the calendar year in which it was earned.  For the
avoidance of doubt, the Company reserves the right to not pay any Discretionary
Annual Bonuses even if all performance goals are achieved or exceeded.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Vacation.  During the Term, the Employee
shall be entitled to earn vacation at the rate of four (4) weeks per year, to be
taken at such times and intervals as shall be determined by the Employee,
subject to the reasonable business needs of the Company.  Vacation shall
otherwise be governed by the policies of the Company, as in effect from
time-to-time.

 

(d)                                 Other Benefits.  During the Term, the
Employee shall be entitled to participate, to the extent eligible, in any and
all Employee Benefit Plans from time-to-time in effect for employees of the
Company generally, except to the extent any such Employee Benefit Plan is in a
category of benefit otherwise provided to the Employee under this Agreement
(e.g., a severance pay plan).  Such participation shall be subject to the terms
of the applicable plan documents and generally applicable Company policies.  The
Company may alter, modify, add to or discontinue its Employee Benefit Plans at
any time as it, in its sole judgment, determines to be appropriate, without
recourse by the Employee.

 

(e)                                  Business Expenses.  The Company shall pay
or reimburse the Employee for all reasonable business expenses incurred or paid
by the Employee in the performance of Employee’s duties and responsibilities
hereunder, subject to reasonable substantiation and documentation and the
Company’s standard expense reimbursement policies and procedures.

 

5.                                      Termination of Employment and Severance
Benefits.  The Employee’s employment with the Company shall terminate under the
following circumstances:

 

(a)                                 Death.  In the event of the Employee’s
death, the Employee’s employment hereunder shall immediately and automatically
terminate.

 

(b)                                 Disability.

 

(i)                                     The Company may terminate the Employee’s
employment hereunder, upon notice to the Employee, in the event that the
Employee becomes disabled during Employee’s employment hereunder through any
illness, injury, accident or condition of either a physical or psychological
nature and, as a result, is unable to perform substantially all of Employee’s
duties and responsibilities hereunder, notwithstanding the provision of any
reasonable accommodation, for ninety (90) consecutive days.

 

(ii)                                  The Parent Board may designate another
employee to act in the Employee’s place during any period of the Employee’s
disability.  Notwithstanding any such designation, the Employee shall continue
to receive the Base Salary in accordance with Section 4(a) and benefits in
accordance with Section 4(d), to the extent permitted by the then-current terms
of the applicable benefit plans, until the Employee becomes eligible for
disability income benefits under any disability income plan or until the
termination of Employee’s employment, whichever shall first occur.

 

(iii)                               While receiving disability income payments
under any disability income plan, the Employee shall not be entitled to receive
any Base Salary under Section 4(a) hereof, but shall continue to participate in
Company benefit plans in accordance with Section 4(d) and the terms of such
plans, until the termination of Employee’s employment.

 

(c)                                  By the Company for Cause.  The Company may
terminate the Employee’s employment hereunder for Cause at any time upon written
notice to the Employee setting forth in reasonable detail the nature of such
Cause.

 

4

--------------------------------------------------------------------------------


 

(d)                                 By the Company Other than for Cause.  The
Company may terminate the Employee’s employment hereunder other than for Cause
at any time upon written notice to the Employee.

 

(e)                                  By the Employee.  The Employee may
terminate Employee’s employment hereunder at any time upon forty-five (45) days’
notice to the Company.  In the event of termination of the Employee pursuant to
this Section 5(e), the Company may elect to waive the period of notice, or any
portion thereof.

 

6.                                      Severance Payments and Other Matters
Related to Separation from Service.

 

(a)                                 Final Compensation.  Following the
termination of the Employee’s employment for any reason, the Company shall pay
to the Employee:  (i) any Base Salary earned but not paid during the final
payroll period of the Employee’s employment through the date of termination,
(ii) pay for any vacation time earned but not used through the date of
termination, (iii) any unpaid Discretionary Annual Bonus due to Employee for the
calendar year prior to the year in which the termination occurs, and (iv) any
business expenses incurred by the Employee but un-reimbursed on the date of
termination, provided that such expenses and required substantiation and
documentation are submitted within thirty (30) days of termination and that such
expenses are reimbursable under Company policy (all of the foregoing, “Final
Compensation”).  Any Base Salary and any earned, unused vacation time shall be
paid to the Employee at the time required by law, but not later than the
Company’s next regular pay date following the date of termination.  Any
reimbursable business expenses shall be paid within sixty (60) days following
the date that the Employee submits such expenses to the Company.  Other than as
expressly provided in Section 6(b), the Company shall have no further obligation
to the Employee hereunder.

 

(b)                                 Severance.  In the event the Employee’s
employment terminates pursuant to Section 5(a), 5(b) or 5(d) of this Agreement,
in addition to Final Compensation, (i) the vesting of all unvested equity awards
of Parent or its Affiliates that vest solely based on the passage of time then
held by Employee (including, without limitation, restricted stock, restricted
stock units, stock options or other equity-based awards, whether granted to or
held by Employee either before or after the date of this Agreement) shall
accelerate by twelve (12) months (for the avoidance of doubt, with any equity
awards that vest in whole or in part based on the attainment of
performance-vesting conditions being governed by the terms of the applicable
award agreement); and (ii) the Company shall pay the Employee (A) a lump sum
equal to the Base Salary divided by twelve (12), then multiplied by the number
of months of the Severance Period (as defined below) (such payment, the
“Severance Payment”), (B) the Post-Termination Bonus (as defined below), and
(C) an additional one-time bonus of $16,500 (such payment, the “One-Time
Bonus”).  Subject to Sections 6(d) and 7(a) of this Agreement (x) the Severance
Payment and the One-Time Bonus shall be paid by the sixtieth (60th) day
following the date of termination and (y) the Post-Termination Bonus shall be
paid at or around the time that annual bonuses are paid to other similarly
situated employees of the Company, but in no event later than March 15 of the
year following the year in which the Separation from Service occurs; provided
that if the termination occurs during the twelve (12) month period following a
Change in Control, (i) the Post-Termination Bonus shall be paid by the sixtieth
(60th) day following the date of termination and (ii) notwithstanding the
provisions of the Parent’s 2018 Incentive Award Plan, the Parent’s 2015 Equity
Incentive Plan or any other equity plan, the Employee shall be immediately 100%
fully vested in all unvested equity awards of Parent or its Affiliates that vest
solely based on the passage of time (including, without limitation, restricted
stock, restricted stock units, stock options or other equity-based awards,
whether granted to or held by Employee either before or after the date of this

 

5

--------------------------------------------------------------------------------


 

Agreement, and for the avoidance of doubt, with any equity awards that vest in
whole or in part based on the attainment of performance-vesting conditions being
governed by the terms of the applicable award agreement). The “Severance Period”
shall be nine (9) months; provided, that if the Employee’s separation from
service occurs during the twelve (12) months following a Change in Control, then
the Severance Period shall be twelve (12) months.

 

(c)                                  Post-Termination Bonus.  For the purposes
of this Agreement, the “Post-Termination Bonus” shall be a pro-rata share of the
Target Bonus for the calendar year in which the termination occurs; provided
that if the termination occurs in the twelve (12) month period following a
Change in Control, the Post-Termination Bonus shall be equal to the Target Bonus
for the calendar year in which such termination occurs.

 

(d)                                 Release of Claims.  The Employee’s right to
receive the payments and benefits set forth in Section 6(b) is conditioned on
the Employee’s signing and returning to the Company (and not revoking) a general
release of claims in the form provided by the Company at the time the Employee’s
employment is terminated (the “Employee Release”).  The Employee must sign and
return the Employee Release, if at all, by the deadline specified therein, which
deadline shall in no event be later than the sixtieth (60th) calendar day
following the termination date.  The Employee Release shall take effect on the
expiration of any revocation period specified therein.

 

(e)                                  Effect of Termination.  Payment by the
Company of Final Compensation and the payments and benefits set forth in
Section 6(b) shall constitute the sole obligations of the Company in connection
with the termination of the Employee’s employment hereunder.  Except for any
right of the Employee to continue medical and dental plan participation in
accordance with applicable law, benefits shall terminate pursuant to the terms
of the applicable benefit plans based on the date of termination of the
Employee’s employment without regard to any of the payments set forth in
Section 6(b).

 

(f)                                   Survival.  Provisions of this Agreement
shall survive any termination if so provided herein or if necessary or desirable
to accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Employee under Section 8 hereof.  The
obligation of the Company to make, and the right of the Employee to retain, any
payments or benefits set forth in Section 6(b) is expressly conditioned upon the
Employee’s continued full performance of obligations under Section 8 and the
Confidential Information and Non-Competition Agreement.

 

7.                                      Timing of Payments and Section 409A.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if at the time of the Employee’s termination of employment, the
Employee is a Specified Employee (as defined below), such amounts that may be
subject to the Specified Employee rules set forth at (a)(2)(B)(i) of
Section 409A of the Code (“Section 409A”) and payable under Section 6 on account
of such Separation from Service (as defined below) that would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of such
six (6) month period.

 

(b)                                 For purposes of this Agreement, “Separation
from Service” shall be determined in a manner consistent with subsection
(a)(2)(A)(i) of Section 409A, and the term “Specified Employee” shall mean an
individual determined by the Company to be a specified employee as defined in
subsection (a)(2)(B)(i) of Section 409A.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Each payment made under this Agreement
shall be treated as a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.

 

(d)                                 The Employee’s right to reimbursement for
business expenses hereunder shall be subject to the following additional rules:
(i) the amount of expenses eligible for reimbursement during any calendar year
shall not affect the expenses eligible for reimbursement in any other taxable
year, (ii) reimbursement shall be made not later than December 31 of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement is not subject to liquidation or exchange for
any other benefit.

 

(e)                                  In no event shall the Company have any
liability relating to any payment or benefit under this Agreement failing to
comply with, or be exempt from, the requirements of Section 409A.

 

8.                                      Confidentiality; Cooperation

 

(a)                                 Confidentiality and Other Covenants. As a
condition of Employee’s employment with the Company, the Employee has executed
the Confidential Information and Non-Competition Agreement, which the Company
and Employee acknowledge and agree shall be considered a separate contract. In
addition, Employee represents and warrants that Employee shall be able to and
will continue to perform the duties of Employee’s position without utilizing any
material confidential and/or proprietary information that Employee may have
obtained in connection with employment with any prior employer, and that
Employee shall not (i) disclose any such information to the Company, or
(ii) induce any Company employee to use any such information, in either case in
violation of any confidentiality obligation, whether by agreement, by operation
of law or otherwise.

 

(b)                                 Litigation and Regulatory Cooperation.
During and after Employee’s employment, Employee shall reasonably cooperate with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while the Company
employed Employee; provided that, the Employee will not have an obligation under
this paragraph with respect to any claim that the Employee has filed directly
against the Company or related persons or entities. The Employee’s reasonable
cooperation in connection with such claims or actions shall include, but not be
limited to, being available to meet with counsel to prepare for discovery or
trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after Employee’s employment, Employee also shall reasonably
cooperate with the Company in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while Employee was employed by
the Company, provided Employee will not have any obligation under this paragraph
with respect to any claim that Employee has filed directly against the Company
or related persons or entities. The Company shall reimburse Employee for any
reasonable out-of-pocket expenses incurred in connection with Employee’s
performance of obligations pursuant to this Section 8(b).

 

9.                                      Section 280G; Limitations on Payment

 

(a)                                 If any payment or benefit Employee shall or
may receive from the Company or otherwise (a “280G Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 

 

7

--------------------------------------------------------------------------------


 

4999 of the Code (the “Excise Tax”), then any such 280G Payment provided
pursuant to this Agreement (a “Payment”) shall be equal to the Reduced Amount. 
The “Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment (after reduction) being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount (i.e., the amount determined by clause (x) or by
clause (y)), after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in Employee’s receipt, on an after-tax basis,
of the greater economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.  If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the “Reduction Method”) that results in the greatest economic
benefit for Employee.  If more than one method of reduction shall result in the
same economic benefit, the items so reduced shall be reduced pro rata (the “Pro
Rata Reduction Method”).

 

(b)                                 Notwithstanding any provision of
Section 9(a) to the contrary, if the Reduction Method or the Pro Rata Reduction
Method would result in any portion of the Payment being subject to taxes
pursuant to Section 409A that would not otherwise be subject to taxes pursuant
to Section 409A, then the Reduction Method and/or the Pro Rata Reduction Method,
as the case may be, shall be modified so as to avoid the imposition of taxes
pursuant to Section 409A as follows:  (i) as a first priority, the modification
shall preserve to the greatest extent possible, the greatest economic benefit
for Employee as determined on an after-tax basis; (ii) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
Cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (iii) as a third priority, Payments that are “deferred
compensation” within the meaning of Section 409A shall be reduced (or
eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A.

 

(c)                                  Unless Employee and the Company agree on an
alternative accounting firm or law firm, the accounting firm engaged by the
Company for general tax compliance purposes as of the day prior to the effective
date of the change of control transaction shall perform the foregoing
calculations.  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the change
of control transaction, the Company shall appoint a nationally recognized
accounting or law firm to make the determinations required by this Section 9. 
The Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder.  The Company shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Employee and the Company within fifteen
(15) calendar days after the date on which Employee’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by Employee or the
Company) or such other time as requested by Employee or the Company.

 

(d)                                 If Employee receives a Payment for which the
Reduced Amount was determined pursuant to clause (x) of Section 9(a) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Employee agrees to promptly return to the Company
a sufficient amount of the Payment (after reduction pursuant to clause (x) of
Section 9(a)) so that no portion of the remaining Payment is subject to the
Excise Tax.  For the avoidance of doubt, if the Reduced Amount was determined
pursuant to clause (y) of Section 9(a), Employee shall have no obligation to
return any portion of the Payment pursuant to the preceding sentence.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Notwithstanding anything contained herein
to the contrary, the requirements of this Section 9 shall apply only to the
extent the Company has completed an “initial public offering” which results in
the Company’s stock being publicly traded on an applicable public exchange.

 

10.                               Indemnification.  The Company shall indemnify
the Employee to the extent provided in its then current Certificate of
Incorporation or By-Laws.  The Employee agrees to promptly notify the Company of
any actual or threatened claim arising out of or as a result of Employee’s
employment with the Company.

 

11.                               Withholding.  All payments made by the Company
under this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law.

 

12.                               Assignment.

 

(a)                                 Neither the Company nor the Employee may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other; provided,
however, that the Company may assign its rights and obligations under this
Agreement without the consent of the Employee in the event that (i) the Employee
is transferred to a position with any of the Affiliates or (ii) the Company
shall hereafter effect a reorganization, consolidate with, or merge into, any
Person or transfer all or substantially all of its properties or assets to any
Person.  This Agreement shall inure to the benefit of and be binding upon the
Company and the Employee, their respective successors, executors,
administrators, heirs and permitted assigns.

 

(b)                                 The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.

 

13.                               Severability.  If any covenants or such other
provisions of this Agreement are found to be invalid or unenforceable by a final
determination of a court of competent jurisdiction, (a) the remaining terms and
provisions hereof shall be unimpaired, and (b) the invalid or unenforceable term
or provision hereof shall be deemed replaced by a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision hereof.

 

14.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of either party to require the performance of any term or obligation of
this Agreement, or the waiver by either party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

15.                               Notices.  Any and all notices, requests,
demands and other communications provided for by this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to the Employee at
Employee’s last known address on the books of the Company or, in the case of the
Company, at its principal place of business, attention of the Compensation
Committee of the Parent Board with a copy to the attention of the Chief Legal
Officer, or to such other address as either party may specify by notice to the
other actually received. Any notice

 

9

--------------------------------------------------------------------------------


 

so addressed shall be deemed to be given or received (a) if delivered by hand,
on the date of such delivery, (b) if mailed by courier or by overnight mail, on
the first business day following the date of such mailing, and (c) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

 

16.                               Entire Agreement.  This Agreement, together
with the Confidential Information and Non-Competition Agreement, constitute the
entire understanding and agreement of the Company and the Employee regarding the
terms and conditions of Employee’s employment with the Company. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings, and agreements between the Company and the Employee (including
any offer letter given to Employee) relating to the subject matter of this
Agreement, including (without limitation) the Original Agreement. 
Notwithstanding the foregoing, the Company and the Employee acknowledge that
options and other equity awards have been and may be granted to Employee under
and pursuant to the Parent’s 2015 Equity Incentive Plan and any amendments
thereto, as well as additional grants under the Parent’s 2018 Incentive Award
Plan or any additional equity plans of the Parent or its Affiliates, and the
award agreements related to such plans (collectively, the “Awards”); and to the
extent that the terms of this Agreement (including without limitation,
Section 6(b)) accelerate the vesting of any such Awards, then the terms of this
Agreement are intended to be in addition to the vesting provisions of such
Awards and are not intended to diminish any vesting rights contained in such
Awards.

 

17.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Employee and by an expressly
authorized representative of the Company.

 

18.                               Headings.  The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

20.                               Governing Law.  This is a Massachusetts
contract and shall be construed and enforced under and be governed in all
respects by the laws of the Commonwealth of Massachusetts, without regard to the
conflict of laws principles thereof.  The Company and Employee agree that any
dispute concerning this Agreement shall be heard exclusively by a court of
competent jurisdiction within the Commonwealth of Massachusetts.  By signing
below, Employee acknowledges that Employee is subject to the personal
jurisdiction of the Massachusetts courts in any county where the Company has
operations or facilities.  The Employee and Company further agree that any such
dispute shall be tried by a judge alone, and they hereby waive and forever
renounce the right to a trial before a civil jury in any such dispute.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Employee, as of
the date first above written.

 

 

EMPLOYEE

 

KINIKSA PHARMACEUTICALS CORP.

 

 

 

 

 

 

 

 

/s/ John F. Paolini

 

By:

/s/ Sanj K. Patel

Name:  John F. Paolini

 

Name:

Sanj K. Patel

 

 

Title:

Chief Executive Officer

 

11

--------------------------------------------------------------------------------